IN TI~IE SUPREME COURT OF TI-[E STATE OF DELAWARE

TIMOTHY JARVIS, §
§
Defendant Below- § No. 155, 2017
Appellant, §
§
v. § Court BeloW_Superior Court
§ of the State of Delaware
STATE OF DELAWARE, §
§ Cr. ID 1502001595 (S)
Plaintiff Below- §
Appellee. §

Submitted: June 23, 2017
Decided: July 5, 2017

O R D E R

This 5‘h day of July 2017, it appears to the Court that, on June 6, 2017, the Chief
Deputy Clerk issued a notice to the appellant to show cause why his appeal should not
be dismissed for failing to pay the filing fee (or a motion to Waive the filing fee) and
for failing to tile his opening brief. The appellant failed to respond to the notice to
show cause within the required ten-day period. Dismissal of this action is deemed to
be unopposed.

NOW, TI-IEREFORE, IT IS HEREBY ORDERED, under Supreme Court Rules

3(b) and 29(b), that the within appeal is DISMISSED.

BY TI~[E COURT:

--7 cal
/ ' , 0
Justice b